Case 1:21-cv-00898-SEB-MJD Document 18 Filed 05/03/21 Page 1 of 9 PageID #: 147




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

REBEKAH A. ATKINS,                                )
                                                  )
                           Plaintiff,             )
                                                  )
                      v.                          )   No. 1:21-cv-00898-SEB-MJD
                                                  )
ROGER A. G. SHARPE Clerk,                         )
ALLISON Chief Deputy Clerk,                       )
EVELYN Administrative Matters (including          )
personnel) HR of Clerk's Office,                  )
HARRIETT SYMMES HARMAN,                           )
MICHELLE IMEL Deputy Clerk,                       )
LANA HARVES Deputy Clerk,                         )
TINA DOYLE Deputy Clerk,                          )
TANESA GENIER Deputy Clerk,                       )
BEN ROGERS Deputy Clerk,                          )
PAM POPE Deputy Clerk,                            )
AMY HOLTZ Deputy Clerk,                           )
AUDREYALICE WARNER Deputy Clerk,                  )
GEETA DEVELLEN Deputy Clerk,                      )
TRICIA BLANFORD Deputy Clerk,                     )
CARRIE GRIFFIN Deputy Clerk,                      )
UNKNOWN OR UNNAMED OR REFUSED TO                  )
IDENTIFY All staff, Administrative, Assistants,   )
and Deputy Clerks, Birch Bayh Federal Building    )
& U.S. Courthouse,                                )
REBEKAH FARRINGTON Divisional Operations          )
Manager,                                          )
KAREN Deputy Clerk,                               )
LAURA TOWNSEND Deputy-in-Charge, New              )
Albany Division,                                  )
TARA COTTINGHAM,                                  )
UNKNOWN OR UNNAMED OR REFUSED TO                  )
IDENTIFY All staff, Administrative, Assistants,   )
and Deputy Clerks, Lee H. Hamilton Federal        )
Building & U.S. Courthouse,                       )
JOHN BLANKENBERGER Deputy Clerk,                  )
KEVIN P. DEMPSEY Clerk,                           )
GUS WEEKS Chief Deputy Clerk,                     )
UNKNOWN OR UNNAMED OR REFUSED TO                  )
IDENTIFY All staff, Administrative, Assistants,   )
                                                  )


                                             1
Case 1:21-cv-00898-SEB-MJD Document 18 Filed 05/03/21 Page 2 of 9 PageID #: 148




and Deputy Clerks, Birch Bayh Federal Building       )
and United States Courthouse,
STACY ENLOW Operations Manager Deputy                )
at/in Charge,                                        )
LORI STUCKWISCH Manager-office,                      )
AMANDA BENSON Deputy Clerk,                          )
ERIC DIXON Supervisor, Deputy Clerk,                 )
AMBER HAMPTON Deputy Clerk,                          )
TIMOTHY CALLAHAN IT Tech with Clerk's                )
Office,                                              )
UNKNOWN DEFENDANTS NOT YET                           )
DISCOVERED,                                          )
                                                     )
                           Defendants.               )

    ORDER GRANTING MOTION TO PROCEED IN FORMA PAUPERIS AND
                    SCREENING COMPLAINT

         Plaintiff initiated this lawsuit on April 12, 2021, charging dozens of employees of

 this court's Clerk's Office with perjury, identify theft, and other malfeasances. Plaintiff

 simultaneously moved to proceed in forma pauperis. [Dkt. 2].

    I.      Plaintiff's Motion for Recusal Is Unsubstantiated and Therefore Denied

         Before turning to our review of Plaintiff's motion to proceed in forma pauperis, we

 address Plaintiff's "Verified Motion for U.S. District Judge Barker to Recuse & For This

 Case to [sic] Assigned to U.S. District Chief Judge Pratt" ("Motion for Recusal"). In this

 Motion, filed pursuant to 28 US.C. § 144, Plaintiff requests that the undersigned judge

 recuse herself from this case. She further seeks to have this matter be reassigned to our

 colleague and the Chief Judge of this court, the Honorable Tanya Walton Pratt.

         Title 28 U.S.C. § 144 provides:

         Whenever a party to any proceeding in a district court makes and files a timely
         and sufficient affidavit that the judge before whom the matter is pending has a
         personal bias or prejudice either against him or in favor of any adverse party, such


                                                 2
Case 1:21-cv-00898-SEB-MJD Document 18 Filed 05/03/21 Page 3 of 9 PageID #: 149




        judge shall proceed no further therein, but another judge shall be assigned to hear
        such proceeding.

        The affidavit shall state the facts and the reasons for the belief that bias or
        prejudice exists, and shall be filed not less than ten days before the beginning of
        the term at which the proceeding is to be heard, or good cause shall be shown for
        failure to file it within such time. A party may file only one such affidavit in any
        case. It shall be accompanied by a certificate of counsel of record stating that it is
        made in good faith.

        Prevailing on a motion under Section 144 is a particularly difficult challenge. Such

 success requires a sufficiently detailed motion (and accompanying affidavit) that

 demonstrates "the judge's personal bias or prejudice against a party." Hoffman v.

 Caterpillar, Inc., 368 F.3d 709, 718 (7th Cir. 2004). We credit only the allegations that

 are "sufficiently definite and particular to convince a reasonable person that bias exists;

 simple conclusions, opinions, or rumors are insufficient." Id. Such allegations "must

 fairly support the charge of bias or impartiality and must be specific—including definite

 times, places, persons, and circumstances." Id. In addition, Section 144 requires a

 showing of actual bias (as opposed to an appearance of bias); "only personal animus or

 malice on the part of the judge can establish actual bias." Id. Accordingly, judicial rulings

 alone almost never constitute a valid basis for disqualification under this statute. Id. See

 also Lisle v. Keller, 803 Fed. Appx. 926, 928 (7th Cir. 2020) ("But adverse judicial

 rulings are not a basis for recusal under 28 U.S.C. § 455 or disqualification under 28

 U.S.C. § 144.") (collecting cases).

        Here, Plaintiff accuses the undersigned judge of bias and prejudice against her.

 Plaintiff explains that she has previously filed seven lawsuits in this court; five have been

 assigned to the undersigned judge. See Atkins v. Davis, 1:02-cv-01961-SEB-MJD; Atkins

                                               3
Case 1:21-cv-00898-SEB-MJD Document 18 Filed 05/03/21 Page 4 of 9 PageID #: 150




 v. Butts, 4:02-cv-00129-SEB-DML; Atkins v Mills, 4:02-cv-00130-SEB-TAB; Atkins v.

 Sheriff, 4:18-cv-00180-SEB-DML, Atkins v. Brown, 4:19-cv-00167-SEB-DML. Five of

 these lawsuits were dismissed, which dismissals Plaintiff believes were "contrary to all

 the Laws." Thus, says Plaintiff, "U.S. District Judge Barker . . . appears to be utterly and

 completely biased and prejudiced against [Plaintiff]." [Dkt. 15].

        Plaintiff relies on nothing more than these adverse rulings against her. As

 explained above, this is inadequate to allow her to prevail in her effort to disqualify the

 undersigned judge. We note as well that in three of these five cases, Plaintiff filed appeals

 with the Seventh Circuit Court of Appeals accusing the undersigned (and the magistrate

 judges) of "perpetrating scams" of "identify theft" against Plaintiff. See Atkins v. Davis,

 1:02-cv-01961-SEB-MJD; Atkins v. Butts, 4:02-cv-00129-SEB-DML; Atkins v Mills,

 4:02-cv-00130-SEB-TAB; Atkins v. Sheriff, 4:18-cv-00180-SEB-DML. Such allegations

 were summarily rejected by the Seventh Circuit. See Atkins v. Baker, et al., 18-2007.1

        Moreover, Plaintiff's primary purpose in filing her Motion for Recusal appears to

 be to capture the attention of Chief Judge Pratt. Indeed, she explicitly requests that the

 case be reassigned to Chief Judge Pratt, contending that Chief Judge Pratt is the sole



 1
   Plaintiff's pending motion similarly accuses the undersigned of enabling identify theft. These
 allegations are not sufficiently detailed under Section 144 and, in any event, are wholly
 unsubstantiated. Plaintiff also accuses the undersigned of failing to promptly "handle" her case.
 Again, this is simply not true. Plaintiff's fifty-one page complaint and motion to proceed in forma
 pauperis were filed on April 12, 2021. On April 19, 2021, that is, one week within the filing of
 the complaint, we issued our order identifying deficiencies in Plaintiff's affidavit accompanying
 motion to proceed in forma pauperis. We directed Plaintiff to file a new affidavit and informed
 her that we would refrain from ruling on her motion to proceed in forma pauperis and screening
 her complaint until a new affidavit was filed. Plaintiff's amended affidavit was, in fact, filed, on
 April 19, 2021, and we have promptly turned to screening her complaint.
                                                  4
Case 1:21-cv-00898-SEB-MJD Document 18 Filed 05/03/21 Page 5 of 9 PageID #: 151




 district judge "that has jurisdiction of and over [Plaintiff's Complaint] against the Federal

 Clerks of this District." Though we recognize (as does Plaintiff) that Chief Judge Pratt is

 charged with managing the clerk of our court, see 28 U.S.C. § 751, it is not true that only

 the chief judge has jurisdiction to hear certain lawsuits. More importantly, litigants are

 not entitled to select which judge resolves their cases, nor are they permitted to use

 Section 144 as a vehicle to judge shop. See, e.g., In re Taylor, 417 F.3d 649, 652 (7th Cir.

 2005); United States v. Hatfield, 2015 WL 13714468, at *1 (S.D. Ill. May 28, 2015) ("A

 judge has an obligation to hear cases before him where there is no legitimate reason for

 recusal . . . . the Court is also mindful that [Section 144] is not a judge-shopping

 device.").

          For these reasons, Plaintiff's Motion for Recusal is denied.

    II.       Plaintiff's Motion to Proceed In Forma Pauperis is Granted

          Plaintiff's motion to proceed in forma pauperis [Dkt. 2] is granted. 28 U.S.C. §

 1915(e). While in forma pauperis status allows the plaintiff to proceed without pre-

 payment of the filing fee, the plaintiff remains liable for the full fees. Robbins v. Switzer,

 104 F.3d 895, 898 (7th Cir. 1997) ("Unsuccessful litigants are liable for fees and costs

 and must pay when they are able."). No payment is due at this time.

    III.      Screening the Complaint Under 28 U.S.C. § 1915(e)(2)(B)

          When a plaintiff is allowed to proceed in forma pauperis, the Court has an

 obligation to ensure that the complaint is legally sufficient. 28 U.S.C. § 1915(e)(2)(B).

 The Court must dismiss the complaint if it is frivolous or malicious, fails to state a claim

 on which relief may be granted, or seeks monetary relief against a defendant who is

                                                5
Case 1:21-cv-00898-SEB-MJD Document 18 Filed 05/03/21 Page 6 of 9 PageID #: 152




 immune from such relief. Id. Dismissal under this statute is an exercise of the Court’s

 discretion. Denton v. Hernandez, 504 U.S. 25, 34 (1992).

        A complaint that is wholly insubstantial does not invoke the district court's

 subject-matter jurisdiction. See Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 89

 (1998); In re African-American Slave Descendants Litig., 471 F. 3d 754, 757 (7th Cir.

 2006). When it becomes clear that a suit filed in forma pauperis is irrational or

 delusional, the district court is required to dismiss it. See 28 U.S.C. § 1915(E)(2)(B)(i).

        Here, Plaintiff's Complaint is targeted at numerous officials employed with the

 Southern District of Indiana's Clerk's Office, including Clerk of Court Roger A. Sharpe,

 Chief Deputy Clerk Allison Chestovich, and dozens of other former and current

 employees of this court's Clerk's Office. The precise nature of Plaintiff's claims is

 exceedingly convoluted and confusing; her fifty-one page complaint consists primarily of

 rambling allegations not directly targeting any of the individual defendants. From what

 we can discern, Plaintiff is alleging that she is the victim of identity theft at the hands of

 "Criminals/Gangsters/Pirates/ID Thieve[s]." She believes that these identity thieves have

 initiated "fraudulent Lawsuits" and falsified court records using her personal information.

 Plaintiff accuses Defendants as "masquerading as 'Federal Clerks[,]'" when they are

 actually "active Criminal/Gangsters/Pirates/ID Thieves." She further alleges that

 Defendants are manipulating the Public Access to Electronic Records website

 ("PACER") so that Plaintiff cannot locate or access the fraudulent court records.

        Plaintiff's Complaint advances only one specific allegation against an individual

 defendant, Ms. Hattie Harmon. According to Plaintiff, Ms. Harmon represented herself

                                                6
Case 1:21-cv-00898-SEB-MJD Document 18 Filed 05/03/21 Page 7 of 9 PageID #: 153




 to Plaintiff to be a Deputy Clerk assigned to help pro se litigants. In response to Plaintiff's

 concerns that Plaintiff could not access the court records relating to her, Ms. Harmon

 produced a written document to Plaintiff listing the cases in our district court in which

 Plaintiff was involved. However, Plaintiff insists that this list was incomplete and that

 Ms. Harmon was "making absolutely sure [] cases/records/documents" "don't wind up in

 Ms. Atkin's hands/possession."

        Based on these facts, Plaintiff's Complaint attempts to frame dozens of causes of

 action, including, for example, violations of her rights under Indiana's Access to Public

 Records Act, violations of the Fourth Amendment, fraud, counterfeiting, identity

 deception, intimidation, and perjury.

        We find Plaintiff's Complaint to be factually frivolous, deserving of no further

 judicial time or attention.

        Claims are factually frivolous when they are "clearly baseless," "fanciful,"

 "fantastic," "delusional," "irrational," or "wholly incredible." Felton v. City of Chicago,

 827 F.3d 632, 635 (7th Cir. 2016) (quoting Denton v. Hernandez, 504 U.S. 25, 32–33,

 112 S.Ct. 1728, 118 L.Ed.2d 340 (1992); see also Gladney v. Pendleton Corr. Facility,

 302 F.3d 773, 774, 2002 WL 31040726 (7th Cir. 2002) (noting that allegations are

 factually frivolous if they are "unbelievable" or "incredible"). Plaintiff's allegations fit

 this description. It is wholly implausible that the members of this court's Clerk's Office—

 ranging from Clerk of Court Sharpe to administrative staffers—are secretly "gangsters"

 and "pirates" engaged in a nefarious scheme designed to steal Plaintiff's identity, tamper

 with court records, and manipulate PACER as to cover up their conspiracy. Even in

                                                7
Case 1:21-cv-00898-SEB-MJD Document 18 Filed 05/03/21 Page 8 of 9 PageID #: 154




 giving this complaint liberal construction, we cannot discern any non-frivolous

 allegations against any defendant. It must therefore be dismissed. See 28 U.S.C. §

 1915(E)(2)(B)(i).

        Additionally, the Complaint fails to comply with Federal Rule of Civil Procedure

 8(a)(2). Rule 8(a)(2) requires that pleadings contain "a short and plain statement of the

 claim" demonstrating that the plaintiff is entitled to relief. In other words, "Rule 8(a)

 requires parties to make their pleadings straightforward, so that judges and adverse

 parties need not try to fish a gold coin from a bucket of mud." United States ex rel. Garst

 v. Lockheed-Martin Corp., 328 F.3d 374, 378 (7th Cir. 2003). Plaintiff's Complaint,

 overflowing with rambling averments and confusing factual allegations, clearly fails to

 comply with Rule 8 and must therefore be dismissed.

                                         Conclusion

        Plaintiff's Motion to Proceed In Forma Pauperis [Dkt. 2] is granted. Her "Motion

 to Recuse Judge Barker and To Assign Chief Judge Pratt" [Dkt. 15]is denied. Her

 Complaint is dismissed for the reasons set forth above. Because the allegations in the

 complaint are so fanciful that they fail to engage the court's subject-matter jurisdiction,

 this action shall be dismissed in its entirety. Judgement consistent with this entry shall

 now issue. All remaining pending motions are denied as moot.

 IT IS SO ORDERED.

       Date:         5/3/2021                        _______________________________
                                                      SARAH EVANS BARKER, JUDGE
                                                      United States District Court
                                                      Southern District of Indiana


                                               8
Case 1:21-cv-00898-SEB-MJD Document 18 Filed 05/03/21 Page 9 of 9 PageID #: 155




 Distribution:

 REBEKAH A. ATKINS
 5017 E. Tunnel Rd
 Marengo, IN 47140




                                      9
